                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:18-CR-84-D


UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
                   v.                                )              ORDER
                                                     )
ELIZABETH ANN KRINER WILLIAMSON,                     )
                                                     )
                          Defendant                  )


       On June 11, 2020, Elizabeth        Ann Kriner Williamson ("Williamson") moved for
compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5239--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 67]. As explained

below, the court denies Williamson's motion.

       On June 17, 2019, pursuant to a written plea agreement, Williamson pleaded guilty to bank

fraud (count one) and aggravated identity theft (count two). See [D.E. 36, 37]. On December 5,

2019, the court held Williamson's sentencing hearing and adopted the facts set forth in the

Presentence Investigation Report ("PSR''). See [D.E. 62, 65, 66]; Fed. R. Crim. P. 32(i)(3)(A)-{B).

The court calculated Williamson's total offense level to be 16, her crimjnal history category to be

I, and her guideline range to be 21 to 27 months' imprisonment on count one, and 24 months'

consecutive imprisonment on count two. After thoroughly considering all factors under 18 U.S.C.

§ 3553(a), the court sentenced Williamson to total term of45 months' imprisonment See [D.E. 62,

65, 66]. Williamson did not appeal.

       On December 21, 2018, the First Step Act went into effect See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director of the Bureau of



           Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 1 of 6
Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence ofimprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § 1B1.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                 2



           Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 2 of 6
extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt n. 1. 1 Application note 2

      1
          Application note 1 to U.S.S.G. § lBl.13 states in full:

      1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
              requirements of subdivision (2), extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant-

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                         advanced illness with an end oflife trajectory). A specific prognosis
                         of life expectancy (i.e., a probability of death within a specific time
                         period) is not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                         disease, and advanced dementia.

                     (ii) The defendant is-

                           (1) suffering from a serious physical or medical condition,

                           (II) suffering from a serious functional or cognitive impairment,
                                or

                           (Ill) experiencing deteriorating physical or mental health because
                                 of the aging process,

                           that substantially djmjnjshes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 7S
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the

                                                  3



            Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 3 of 6
 states that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term of imprisonment." U.S.S.G. § lBl.13 cmt. n. 2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt n. 3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act Accordingly, section 1B1.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(1 )(A). Nevertheless, section 1B1.13 provides applicable policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).



                        spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt n. 1.

                                                  4



            Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 4 of 6
        Williamson seeks compassionate release pursuant to section 3S82(c)(l)(A)(i). In support,

Williamson relies on the ''medical condition of the defendant" policy statement in application note

l(A) to U.S.S.G. § lBl.13, and the "other reasons" policy statement in application note l(D).

See [D.E. 67] 2-3. Specifically, Williamson cites the COVID-19 pandemic and states that she

suffers from "several chronic long term health conditions," including "[c]oronary artery disease,

mitral valve prolapse, mitral incompetence, chest pain, heart palpitations, obstructive sleep apnea

with CPAP machine, obesity, hypertensio~ hyperglycemia, dyspnea, PTSD, bipolar I, severe

depression and agoraphobia with panic attacks." Id. at 2.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § 1B1.13 cmt n. l(A)(ii). Although Williamson suffers

from various maladies, she has not demonstrated that she is not expected to recover from those

conditions. Accordingly, reducing Williamson's sentence is not consistent with application note

l(A). See 18 U.S.C. § 3S82(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that

Williamson's medical conditions coupled with the COVID-19 pandemic are extraordinary

circumstances consistent with application note l(D). Even so, the section 3SS3(a) factors counsel

against reducing Williamson's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Williamson engaged in serious criminal conduct.

Over a two-year period, Williamson victimized her then-parents-in-law, both 84 years old, by using

her position as a part-time caretaker for the elderly couple to steal nearly $100,000 from them.

See PSR ff 8-11. At her sentencing hearing, the court heard victimallocutionconcerningthe severe


                                                s

           Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 5 of 6
financial hardship Williamson's actions caused. Additionally, Williamsnnhas prior convictions for

simple worthless check (two counts). See id. at ,r 16. Nonetheless, William.son has taken some

positive steps while incarcerated. See [D.E. 67]. Having considered the entire record, the steps that

the BOP has taken to address COVID-19, the section 3SS3(a) factors, William.son's arguments, and

the need to punish William.son for her criminal behavior, to incapacitate William.son, to promote

respect for the law, to deter others, and to protect society, the court declines to grant William.son's

motion for compassionate release. See.~ Chambliss, 948 F.3d at 693-94; United States v. Hill,

No. 4:13-CR-28-BR, 2020 WL 20SS1S, at •2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       In~ the court DENIES William.son's motion for compassionate release [D.E. 167].

       SO ORDERED. This~ day of August 2020.


                                                            J SC.DEVERill
                                                            United States District Judge




                                                  6



           Case 7:18-cr-00084-D Document 68 Filed 08/06/20 Page 6 of 6
